DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Response dated August 17, 2021.  Claims 1-19 are presently pending and are presented for examination.

Claim Objections
Claims 1-19 are objected to because of the following informalities:  

Claims 1-5 and 10-15 recite “and/or” leading to confusion on whether the claim intends ‘and’ or ‘or’.  Correction is required to replace “and/or” with definitive claim language.

Claims 1 and 15 recite “via” which does not have a definitive meaning.  Correction is required to remove and replace “via” with definitive claim language.

Claim 15 uses both “said” and “the”, which are both common terms for referencing a previously introduced features.  However, the use of both causes unnecessary confusion.  Correction is required to select one or the other when referencing a previously introduced term.

The Office further notes that objections to the independent claims extend to their dependents. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 15 now introduce “a processor”, twice, resulting in confusion in claims 1, 5, 10, 11, 15 and 18 on what “processor” is being referenced.  The Office notes that the deficiencies in claims 1 and 15 extend to all dependents as a result of their dependency.  Corrections are required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0181849, to CAI, in view of U.S. Patent Publication No. 2020/0175857, to Soltesz et al. (hereinafter Soltesz).

As per claim 1, CAI discloses a method of providing enhanced traffic signaling in response to road surface conditions and/or traffic conditions (e.g. see Abstract, wherein a vehicle warning system is provided for traffic conditions), the method comprising: the step of providing a plurality of road modules and/or one or more light strips, wherein the plurality of road modules and/or one or more light strips comprise a light configured for illumination and de-illumination, wherein the plurality of road modules and/or one or more light strips…(e.g. see Fig. 1 and paragraph 0030, wherein a luminous traffic sign plate A is shown, the sign plate including a warning device 31 comprising a strip of circular lights); wherein the plurality of road modules and/or one or more light strips comprise a receiver configured for communicating with a processor, wherein the plurality of road modules and/or one or more light strips are configured to illuminate, change color, and/or flash in response to a communication from the processor (e.g. see Fig. 7 and paragraph 0030, wherein the warning device 31 is in communication with the electro-controlled device 32 of the luminous traffic sign plate A (i.e. a receiver communicating with a processor), and wherein the electro-control device causes the warning device 31 to present a warning signal based upon speed detected by a speed detecting device 30); a step of providing a sensor configured for detection of a speed of a vehicle traveling on the surface of the road (e.g. see Fig. 7 and paragraph 0030, wherein a speed detecting device 30 is provided for detecting a speed of an approaching vehicle); a step of providing a processor configured for communication with the sensor and configured for communication with the plurality of road modules and/or one or more light strips (e.g. see Fig. 7 and paragraph 0030, wherein the warning device 31 is in communication with the electro-controlled device 32 which is in further communication with the speed detecting device 30), wherein the processor is configured to communicate to the plurality of road modules and/or one or more light strips to illuminate, change color, and/or flash when the vehicle is traveling on the surface of the road at a speed in excess of a predetermined maximum allowable speed (e.g. see Fig. 7 and paragraph 0030, wherein the electro-controlled device 32 causes the warning device 31 to illuminate based upon a speed of an approaching vehicle (i.e. a predetermined maximum allowable speed)); and a step of sensing by the sensor the speed of the vehicle traveling on the road and the sensor communicating the speed to the processor (e.g. see Fig. 7 and paragraph 0030, wherein a speed detecting device 30 is provided for detecting a speed of an approaching vehicle and transmitting the speed to the electro-controlled device 32); a step of comparing by the processor the speed of the vehicle traveling on the road and comparing the speed of the vehicle traveling on the road to the maximum allowable speed (e.g. the Office notes that since the device comprises a warning device based upon detected vehicle speed, there would be some sort of comparison to the captured speed and predetermined maximum allowable speed); a step of sending a signal via the processor to the plurality of road modules and/or one or more light strips to illuminate and/or flash when the vehicle is traveling in excess of the maximum allowable speed (e.g. see Fig. 7 and paragraph 0030, wherein the electro-controlled device 32 causes the warning device 31 to illuminate based upon a speed of an approaching vehicle (i.e. a predetermined maximum allowable speed)).  
CAI fails to disclose that the one or more light strips are embedded in or affixed to a surface of a road.  However, Soltesz teaches that illuminated lighting can be embedded or affixed into or onto a road surface for the purpose of providing information, such as lane boundaries, to a driver (e.g. see Figs. 1-3 and paragraph 0023).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the warning system of CAI to embed or attached the warning system into a road surface for the purpose of preventing the hindering views of the surrounding environment during driving.

As per claim 2, CAI, as modified by Soltesz, teaches the features of claim 1, and CAI further discloses wherein the plurality of road modules and/or one or more light strips are embedded in and/or affixed to the surface of the road proximate to a road corner and/or intersection of two or more roads (e.g. see Fig. 8).

As per claim 3, CAI, as modified by Soltesz, teaches the features of claim 1, and CAI further discloses wherein the plurality of road modules and/or one or more light strips are embedded in or affixed to the surface of a road proximate to a road corner, intersection of two or more roads, a school, a construction zone, or a municipality speed zone (e.g. see Fig. 8).

As per claim 4, CAI, as modified by Soltesz, teaches the features of claim 1, and CAI further discloses wherein the plurality of road modules and/or one or more light strips comprise a solar module and/or a vibration energy harvesting device and an energy storage device (e.g. see Fig. 1, wherein a solar panel is provided for supplying power).

As per claim 5, CAI, as modified by Soltesz, teaches the features of claim 1, and CAI further discloses wherein the step of providing a plurality of road modules and/or one or more light strips comprises providing a plurality of road module comprising an antennae configured for receiving wireless communication from the processor (e.g. see Fig. 8, wherein one warning sign is configured for communicating with another warning sign (e.g. wireless transmission between processors which would include corresponding antennas)).

As per claim 6, CAI, as modified by Soltesz, teaches the features of claim 1, and CAI further discloses wherein the step of providing the processor in connection with the sensor comprises providing the processor configured for wireless communication with the sensor (e.g. see Fig. 8, wherein the processor of one sign would be in communication with a sensor of another sign, via that signs processor).

As per claim 7, CAI, as modified by Soltesz, teaches the features of claim 1, and CAI further discloses wherein the step of providing the processor in connection with the sensor comprises providing the processor configured for wired communication with the sensor (e.g. see Fig. 7).

As per claim 10, CAI, as modified by Soltesz, teaches the features of claim 1, and CAI further discloses wherein the method further comprises the step of providing a road sign located proximate to a road corner and/or intersection of two or more roads, wherein the road sign is in communication with the processor, wherein the road sign is configured to display a message alerting the vehicle that the vehicle is traveling at the speed in excess of a predetermined maximum allowable speed in response to a communication from the processor (e.g. see Fig. 8).

As per claim 11, CAI, as modified by Soltesz, teaches the features of claim 10, and CAI further discloses wherein the method further comprises the step of the processor communicating to the plurality of road modules and/or one or more light strips to de-illuminate, stop changing color, and/or stop flashing when the vehicle is no longer travelling at an excessive speed proximate to the road corner and/or intersection of two or more roads (e.g. see paragraph 0013, wherein the warning comprises flashing, which includes de-illumination; the Office further notes that the warning is designed and would be initiated and stopped based upon sensed vehicle speed, otherwise it would merely be a light).

As per claim 12, CAI, as modified by Soltesz, teaches the features of claim 1, and Soltesz further teaches wherein the step of providing a plurality of road modules and/or one or more light strips embedded in or affixed to the surface of the road comprises providing a plurality of road modules and/or one or more light strips embedded in or affixed to the surface of the road, either within, proximate, or transverse to lines or striping delineating road traffic lanes (e.g. see Fig. 1).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the warning system of CAI to further include placing the warning device proximate to traffic lines for the purpose of providing the warning in an area of close observation to ensure that the warning is noticed.

As per claim 13, CAI, as modified by Soltesz, teaches the features of claim 1, and Soltesz further teaches wherein the plurality of road modules and/or one or more light strips are embedded in or affixed to the surface of the road spanning a partial lane of travel, a complete lane of travel, and/or across the entire road (e.g. see Fig. 1).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the warning system of CAI to further include placing the warning device proximate to traffic lines for the purpose of providing the warning in an area of close observation to ensure that the warning is noticed.

As per claim 14, CAI, as modified by Soltesz, teaches the features of claim 12, and Soltesz further teaches wherein said one or more light strips comprises a continuous light strip and/or at least two light strips positioned adjacent to one another in a lane of the road and configured to provide a continuous light strip (e.g. see Fig. 1).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the warning system of CAI to further include placing the warning device proximate to traffic lines for the purpose of providing the warning in an area of close observation to ensure that the warning is noticed.

As per claim 15, CAI discloses a method of providing enhanced traffic signaling in response to road surface conditions and/or traffic conditions (e.g. see Abstract, wherein a vehicle warning system is provided for traffic conditions), the method comprising: a step of providing a plurality of road modules and/or one or more light strips…; wherein the plurality of road modules and/or one or more light strips comprise a light configured for illumination and de-illumination (e.g. see Fig. 1 and paragraph 0030, wherein a luminous traffic sign plate A is shown, the sign plate including a warning device 31 comprising a strip of circular lights), wherein the plurality of road modules and/or one or more light strips comprise a receiver configured for communicating with a processor, wherein the plurality of road modules and/or one or more light strips are configured to illuminate, change color, and/or flash in response to a communication from the processor (e.g. see Fig. 7 and paragraph 0030, wherein the warning device 31 is in communication with the electro-controlled device 32 of the luminous traffic sign plate A (i.e. a receiver communicating with a processor), and wherein the electro-control device causes the warning device 31 to present a warning signal based upon speed detected by a speed ; a step of providing a sensor configured for detection of a vehicle approaching an intersection of two or more roads (e.g. see Fig. 7 and paragraph 0030, wherein a speed detecting device 30 is provided for detecting a speed of an approaching vehicle); a step of providing a processor configured for communication with the sensor and configured for communication with the plurality of road modules and/or one or more light strips (e.g. see Fig. 7 and paragraph 0030, wherein the warning device 31 is in communication with the electro-controlled device 32 which is in further communication with the speed detecting device 30), wherein the processor is configured to communicate to the plurality of road modules and/or one or more light strips to illuminate, change color, and/or flash when the vehicle is traveling on a first road toward the intersection of two or more roadways (e.g. see Fig. 7 and paragraph 0030, wherein the electro-controlled device 32 causes the warning device 31 to illuminate when the vehicle is approaching the sign at a given speed, which would be at least a two-way road including one road heading towards the sign and one road heading away), wherein the first road intersects with a second road at the intersection of two or more roads (e.g. see Fig. 8)…; a step of sensing via said sensor an event of the vehicle traveling on the first road toward the intersection of two or more roads and communicating the event to the processor; and the step of the processor sending a signal to the plurality of road modules and/or one or more light strips in or on the second road to illuminate and/or flash (e.g. see Fig. 7 and paragraph 0030, wherein the electro-controlled device 32 causes the warning device 31 to illuminate based upon a speed of an approaching vehicle (i.e. a predetermined maximum allowable speed))
wherein the plurality of road modules and/or one or more light strips are embedded in or affixed to a surface of a road and wherein the plurality of road modules and/or light strips are embedded in or on the second road.  However, Soltesz teaches that illuminated lighting can be embedded or affixed into or onto a road surface for the purpose of providing information, such as lane boundaries, to a driver (e.g. see Figs. 1-3 and paragraph 0023).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the warning system of CAI to embed or attached the warning system into a road surface for the purpose of preventing the hindering of views of the surrounding environment during driving.

As per claim 16, CAI, as modified by Soltesz, teaches the features of claim 15, and further teaches wherein the intersection of two or more roads comprises at least one stop sign directing road travelers on the second road to stop at the intersection of two or more roads (e.g. the Office notes that the vast majority of road intersections in the United States include either stop signs or stop signals to direct travelers).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the warning system of CAI to further include placing stop signs at intersections to avoid vehicle accidents.

As per claim 17, CAI, as modified by Soltesz, teaches the features of claim 15, and further teaches wherein the road intersection of two or more roads comprises at least one stop sign directing road travelers on the first road to stop at the intersection of two or more roads (e.g. the Office notes that the vast majority of road intersections in the United States include either stop signs or stop signals to direct travelers).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the warning system of CAI to further include placing stop signs at intersections to avoid vehicle accidents.

As per claim 18, CAI, as modified by Soltesz, teaches the features of claim 15, and CAI further discloses wherein the road intersection of two or more roadscomprises a sign configured to display a verbal warning to road travelers in the first road when a vehicle is traveling on the second road and approaching the intersection of two or more roads, wherein the processor is configured to communicate to the sign to display the verbal warning when the sensor detects a vehicle traveling on the second road and approaching the intersection of two or more roads (e.g. paragraph 0034, wherein warning messages corresponding to the traffic sign are shown).

As per claim 19, CAI, as modified by Soltesz, teaches the features of claim 15, and CAI further discloses wherein the intersection of two or more roads comprises at least one traffic signal light (e.g. see Fig. 5).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CAI, in view of Soltesz, and in further view of U.S. Patent Publication No. 2009/0224942, to Goudy et al. (hereinafter Goudy).

As per claim 8, CAI, as modified by Soltesz, teaches the features of claim 1, but fail to teach wherein the step of providing the processor comprises the step of providing the processor configured to communicate with a computer located in the vehicle, wherein the processor is configured to communicate wirelessly to the computer located in the vehicle that the vehicle is traveling at the speed in excess of the predetermined maximum allowable speed.  However, Goudy teaches communication between a roadside device and a vehicle computer system for the purpose of transmitting warning information to a driver of the vehicle (e.g. see Fig. 1 and paragraph 0072).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the warning system of CAI to further transmit the warning to the vehicle to provide notice to visually distracted drivers.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CAI, in view of Soltesz, and in further view of U.S. Patent Publication No. 2018/0120844, to Okamoto et al. (hereinafter Okamoto).

As per claim 9, CAI, as modified by Soltesz, teaches the features of claim 1, but fails to teach wherein the vehicle is an autonomous vehicle.  However, Okamoto teaches autonomous vehicle to roadside device (e.g. see paragraph 0056-0057).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the warning system of CAI to further transmit the warning to autonomous vehicle for the purpose of providing information to the driver.

Response to Arguments
With respect to claim objection, the Office notes that the claims are being objected to, not rejected.  Further, the Office notes that “and/or” and “via” are not proper terminology for a claim, particularly when proper English terms and phrases are available.

With respect to prior art rejections:
Applicants argue that Soltesz does not state anything about using illuminated lighting in or on the road surface to convey that the driver is speeding.  The Office disagrees.  As acknowledged by Applicant, Soltesz teaches displaying speed information, which would include a current speed when a vehicle is exceeding a speed limit. Accordingly, Soltesz does illuminate road modules that in certain circumstances indicate speeding.  
Applicants further argue that the proposed modification of Soltesz to include light strips that are embedded in or affixed to a surface of a roadway, as opposed to adjacent a roadway, renders Cia unsatisfactory for its intended purpose. However, the Office notes that Soltesz is being modified, not Cia.

	Applicants further argue that there lacks modification to modify Soltesz with the teaches of Cai.  In presenting arguments, Applicants point out that the presented motivation of hindering views of a surrounding environment does not provided motivation.  The Office has clarified the motivation to correct a typographical error, to indicate that the purpose would be to prevent hindering of views and not hindering views.  In addition, in contrast to assertions by Applicant, it is not necessary for motivation to be limited to what is provided by the prior art, but my also include knowledge of one skilled in the art.  The MPEP, in reference to Graham inquiry related to motivation, indicates that motivation can be found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See MPEP 2143(I)(G).
	Applicants further argue that that fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art.  In response, as clarified in the present Action to correct a typographical error, motivation would be to prevent hindering of surrounding environment, as opposed to hindering views of a surrounding environment. 
	Finally, with reference to presented motivation for combining the references, Applicants argue that mere statement that the claimed invention is within the capabilities 

Conclusion
Applicants arguments are not persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669